

SPRINGLEAF HOLDINGS, INC.,
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 13, 2015, to be effective as of January 1, 2016 (the “Effective Date”), by
and among Springleaf Holdings, Inc., a Delaware corporation, (“Springleaf” and
collectively with its subsidiaries and affiliates (including Springleaf General
Services Corporation), the “Company”), Springleaf General Services Corporation
(the “Employer”) and Robert A. Hurzeler (“Executive”). Where the context
permits, references to the “Company” shall include the Company and any successor
of the Company.
W I T N E S S E T H:
WHEREAS, Springleaf, the Employer and Executive entered into an employment
agreement dated January 17, 2014 (the “Existing Employment Agreement”); and
WHEREAS, Springleaf, the Employer and Executive desire to enter into an
employment agreement, effective as of the Effective Date, pursuant to which
Executive will be employed as the Executive Vice President, Auto Lending of the
Company (the “Position”) on the terms and subject to the conditions more fully
set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
1.     SERVICES AND DUTIES. Subject to Section 3 hereof, from and after the
Effective Date, Executive shall, pursuant to the terms of this Agreement, be
employed by the Employer in the Position and shall report directly to the Chief
Executive Officer of the Company (the “CEO”). During the Term (as defined in
Section 3), Executive shall be a full-time employee of the Employer and shall
dedicate all of Executive’s working time to the Company and shall have no other
employment and no other business ventures which are undisclosed to the Company
or which conflict with Executive’s duties under this Agreement. Executive shall
perform such duties consistent with his executive position hereunder as are
required by the Company from time to time, including serving in the Position,
and such other duties that are normally associated with Executive’s position,
together with such additional duties, commensurate with Executive’s position, as
may be assigned to Executive from time to time by the CEO. Notwithstanding the
foregoing, nothing herein shall prohibit Executive from (i) participating in
trade associations or industry organizations which are related to the business
of the Company or engaging in charitable, civic or political activities, (ii)
engaging in personal investment activities for Executive that do not give rise
to any conflicts of interest with the Company or its Affiliates (as defined
below) or (iii) subject to prior approval of the CEO, accepting directorships
unrelated to




--------------------------------------------------------------------------------

Robert A. Hurzeler    1    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



the Company that do not give rise to any conflict of interests with the Company
or its Affiliates, in each case so long as the interests in (i), (ii) and (iii)
above do not interfere, individually or in the aggregate, with the performance
of Executive’s duties hereunder, including the restrictive covenants set forth
in Section 7 hereof, or in any other agreement between Executive and the Company
(the “Restrictive Covenants”).
2.     LOCATION. The principal location of Executive’s employment with the
Employer shall be at the Company’s offices in the Wilmington, Delaware area.
Executive understands and agrees that Executive may be required to travel
extensively in performing Executive’s duties, which such travel may include
frequent trips to the Company’s offices in Greenwich, Connecticut, Chicago,
Illinois, Evansville, Indiana, Minneapolis, Minnesota, and Tempe, Arizona, among
others.
3.     EMPLOYMENT TERM. Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date. Such employment shall
continue for an initial term ending on December 31, 2018 (the “Initial Term”)
and shall be automatically extended on the expiration of the Initial Term and on
each anniversary of the expiration of the Initial Term for an additional
one-year term (each, a “Renewal Term”). The Initial Term and any Renewal Terms
are collectively referred to as the “Term” and the Term shall continue as
described in the preceding sentence, unless Executive or the Employer has given
written notice to the other no less than ninety (90) days prior to the
expiration of the Term that the Term shall not be so extended. Notwithstanding
the above, the Term shall expire immediately upon the termination of Executive’s
employment pursuant to Section 6 hereof. For the avoidance of doubt, upon the
expiration of the Term, the parties’ rights and obligations hereunder, other
than with respect to the provisions set forth in Sections 5(d), 6, 7, 9 and
10(k) hereof, shall expire. Following the expiration of the Term, any continued
employment of Executive shall be deemed “at-will.”
4.     COMPENSATION.
(a)    Base Compensation. In consideration of Executive’s full and faithful
satisfaction of Executive’s duties under this Agreement, the Company agrees to
pay to Executive a base salary in the amount of three hundred fifty thousand
dollars ($350,000) per annum (the “Base Compensation”), payable in such
installments as the Company pays its similarly placed employees (but not less
frequently than each calendar month), subject to customary employee
contributions to any health, welfare and/or retirement programs in which
Executive is enrolled. The Base Compensation may be increased from time to time
at the Company’s sole discretion.
(b)    Annual Bonus. In addition to the Base Compensation, Executive shall be
eligible to receive a minimum bonus in respect of each full calendar year during
the Term (the “Annual Bonus”) of $400,000, subject to the terms, conditions and
objectives agreed upon between the




--------------------------------------------------------------------------------

Robert A. Hurzeler    2    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



CEO and the Executive each year. The Company may at its sole discretion increase
the Annual Bonus from time to time. The Annual Bonus shall be paid in cash
and/or equity awards in the same proportions as paid to other Company
executives, which awards will be subject to the terms and conditions of the
Springleaf Holdings, Inc. 2013 Omnibus Incentive Plan, as it may be amended from
time to time, or any successor thereto (the “Equity Plan”), and the applicable
award agreements thereunder approved by the Compensation Committee of Springleaf
(the “Compensation Committee”). The Annual Bonus shall be paid or awarded, as
applicable, to Executive when bonuses are normally paid in the year following
the end of the calendar year to which it relates, provided Executive is an
active employee of the Company at the time of, and has not given notice of
termination of employment prior to, the date on which such Annual Bonus is paid.
(c)    Withholding. All taxable compensation payable to Executive shall be
subject to any applicable withholding taxes and such other taxes as are required
under Federal law or the law of any state or governmental body to be collected
with respect to compensation paid by the Company to Executive.
5.     BENEFITS AND PERQUISITES.
(a)    Retirement and Welfare Benefits. During the Term, Executive shall be
eligible to participate in all benefit plans made available to the Company’s
similarly situated executives. The benefits shall be subject to the applicable
limitations and requirements imposed by the terms of such benefit plans and
shall be governed in all respects in accordance with the terms of such plans as
from time to time in effect. Nothing in this Section 5, however, shall require
the Company to maintain any benefit plan or provide any type or level of
benefits to its current or former employees, including Executive.
(b)    Paid Time Off. During the Term, Executive shall be eligible to
participate in the paid time off policy generally applicable to the Company’s
similarly situated executives, as it may be amended from time to time.
(c)    Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably incurred by Executive during the Term, in furtherance of
Executive’s duties hereunder, including business travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.
(d)    Indemnification; Officer and Director Liability Insurance. During the
term of Executive’s employment by the Employer (whether during the Term or after
the end of the Term), the Company will continue to maintain the officer and
director liability insurance policy




--------------------------------------------------------------------------------

Robert A. Hurzeler    3    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



currently in effect, and the Company, in its sole discretion, will determine the
appropriate limits, level and coverage of officer and director liability
insurance from time to time.
6.     TERMINATION. Upon any termination of Executive’s employment with the
Employer, Executive shall be entitled to receive the following: (i) any earned
but unpaid Base Compensation (to be paid as provided in Section 4(a)); (ii)
reimbursement for reasonable expenses incurred by Executive prior to the date of
termination in accordance with Section 5(c) hereof; (iii) vested and accrued
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans as of the date of termination; and (iv) any additional
amounts or benefits due under any applicable plan, program, agreement or
arrangement of the Company or its Affiliates (as defined below), including the
Equity Plan or any such plan, program, agreement or arrangement relating to
equity or equity-based awards (the amounts and benefits described in clauses (i)
through (iv) above, collectively, the “Accrued Benefits”). Accrued Benefits
under this Section 6 shall in all events be paid in accordance with the
Company’s payroll procedures, expense reimbursement procedures or plan terms, as
applicable. During any notice period required under this Section 6, (A)
Executive shall remain employed by the Employer and shall continue to be bound
by all the terms of this Agreement and any other applicable duties and
obligations to the Company, (B) the Company may direct Executive not to report
to work, and (C) Executive shall only undertake such actions on behalf of the
Company as expressly directed by the Company. For purposes of this Agreement, a
transfer of Executive’s employment among the Employer, any direct or indirect
parent of Springleaf Financial Holdings, LLC, any subsidiary of Springleaf
Financial Holdings, LLC or any other entity controlled directly or indirectly by
Springleaf Financial Holdings, LLC shall not be deemed to be a termination of
Executive’s employment, and the entity to which Executive’s employment is
transferred shall thereafter be deemed to be the Employer for purposes of this
Agreement.
(a)    Termination by the Employer for Cause or Voluntarily by Executive. The
Term and Executive’s employment hereunder may be terminated (i) by the Employer
for Cause (as defined below), effective thirty (30) days following the date
Executive receives written notice to such effect, provided that Executive has
not corrected any actions or omissions constituting Cause, if such actions or
omissions are capable of correction or (ii) voluntarily by Executive at any
time, effective ninety (90) days following the date on which a written notice to
such effect is delivered to the Employer (or its successors). If Executive’s
employment hereunder is terminated during the Term by the Employer for Cause or
voluntarily by Executive, Executive shall not be entitled to any further
compensation or benefits other than the Accrued Benefits.
(b)    Termination by the Employer without Cause.
The Term and Executive’s employment hereunder may be terminated by the Employer
at any time without Cause, effective thirty (30) days following the date on
which a written notice to




--------------------------------------------------------------------------------

Robert A. Hurzeler    4    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



such effect is delivered to Executive. If Executive’s employment hereunder is
terminated during the Term by the Employer other than for Cause, and other than
due to Executive’s death or Disability (as defined below), then Executive shall
be entitled to (1) the Accrued Benefits and (2) upon Executive’s execution of a
separation agreement containing a general release of claims in a form acceptable
to the Company (the “Release”), and the expiration of the applicable revocation
period with respect to such Release within sixty (60) days following the date of
termination, and provided that Executive is in continued compliance with the
Restrictive Covenants and any other ongoing obligation to which Executive is
subject as of the date of termination:
(1)    The continuation of Executive’s then-current Base Compensation, to be
paid in equal installments in accordance with the regular payroll practices of
the Company for twelve (12) months, commencing on the first payroll date
following the date of termination, but with the first actual payment to be made
on the sixtieth (60th) day following the date of termination, which payment
shall consist of all amounts otherwise payable to Executive pursuant to this
subsection (1) between the date of termination and the sixtieth (60th) day
following the date of termination; and
(2)    An amount equal to the average Annual Bonus earned and paid in respect of
the three years completed prior to the year of termination, provided that if
Executive has not received three Annual Bonuses or if there were no Annual
Bonuses paid with respect to any of the three years prior to the year of
termination, such average shall be calculated with respect to the lesser number
of years for which Executive received a non-zero Annual Bonus, pro-rated based
on the number of days in which Executive actively served in the Position during
such year (a “Pro-Rata Bonus”), to be paid at such time as bonuses are normally
paid in accordance with the normal practices of the Company with regard to
paying bonuses or making payments under the Equity Plan as applicable to
similarly situated executives. Notwithstanding the foregoing, if the Company is
subject to the provisions of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), and intends that amounts payable under the Annual
Bonus provision or the Equity Plan are to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, the Pro-Rata
Bonus shall be determined based on actual performance for the year in which the
termination occurs and shall be paid at the time bonuses are paid to employees
generally.
(c)    Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability prior to the end of the Term, Executive (or
Executive’s beneficiary or estate, as applicable) shall be entitled to (i) the
Accrued Benefits and (ii) upon Executive’s (or his estate’s) execution of the
Release, and the expiration of the applicable revocation period with respect to
such Release within sixty (60) days following the date of termination (or, if
later, within twenty (20) days of the date on which Executive’s executor is
first appointed and empowered to execute the Release), and provided that
Executive is in continued




--------------------------------------------------------------------------------

Robert A. Hurzeler    5    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



compliance with the Restrictive Covenants or in any other agreement between
Executive and the Company or to which Executive is a party or any other ongoing
obligation to which Executive is subject as of the date of termination, a
Pro-Rata Bonus, to be paid at such time as bonuses are normally paid in
accordance with the normal practices of the Company with regard to paying
bonuses or making payments under the Equity Plan as applicable to similarly
situated executives.
(d)    Definitions. For purposes of this Agreement:
“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.
“Cause” means (i) Executive’s continued failure to substantially perform his
duties (other than as a result of death or Disability); (ii) Executive’s
dishonesty in the performance of his duties (other than de minimis acts); (iii)
Executive’s indictment, conviction or entering of a plea of nolo contendere for
a crime constituting (x) a felony or (y) a misdemeanor involving moral
turpitude; (iv) Executive’s willful malfeasance or willful misconduct in
connection with his services to the Company (other than de minimis acts); (v)
any act or omission which is materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or Affiliates; or
(vi) Executive’s commission of any breach of the Restrictive Covenants;
provided, however, that discharge pursuant to clauses (i) or (vi) will not
constitute discharge for “Cause” unless Executive has received written notice
from the Company stating the nature of such breach and affording him an
opportunity to correct fully the act(s) or omission(s), if such a breach is
capable of correction, described in such notice within thirty (30) days
following his receipt of such notice. For the avoidance of doubt, “poor
performance” will not constitute Cause.
“Disability” means Executive’s receiving long-term disability benefits under the
Company’s long-term disability plan for a period of not less than three
(3) months by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or Executive’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
(e)    Resignation as Officer. Upon a termination of employment for any reason,
Executive shall resign each position (if any) that Executive then holds as an
officer of the Company. Executive’s execution of this Agreement shall be deemed
the grant by Executive to




--------------------------------------------------------------------------------

Robert A. Hurzeler    6    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



the officers of the Company of a limited power of attorney to sign in
Executive’s name and on Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.
7.     COVENANTS. Executive understands that the Company is continuously
involved in the development, receipt, use and refinement of information that is
proprietary, confidential or that has significant commercial value. Executive
acknowledges that such information is essential to the Company’s successful
business operations and that disclosure to third parties or other unauthorized
use may cause material harm to the Company.
(a)    Confidentiality.
(1)    For purposes of this Agreement, the term “Proprietary Information”
includes any information acquired by Executive as a consequence of, or in
connection with, Executive’s employment with the Company or his access to the
Company’s systems or communications, whether written, electronic, oral, or in
any other medium or form. Without limiting the foregoing, Proprietary
Information also includes all confidential information of and confidential
matters (whether made available before or after the date hereof) relating to the
Company’s business, the Company and its Affiliates or any third parties. The
restrictions contained herein shall not apply to Proprietary Information which
(i) is or becomes generally available to the public other than by unauthorized
disclosure by Executive in violation of this Agreement or other obligation of
confidentiality, (ii) which Executive can prove by documentary evidence he or
she already knew prior to his employment or retention by the Company, or
(iii) becomes available on a non-confidential basis from a third party not under
an obligation to any person to keep such information confidential.
(2)    Without prejudice to or limitation on any other confidentiality
obligation imposed by law, Executive agrees to keep secret and retain in
strictest confidence all Proprietary Information, and not to use such
information for Executive’s benefit or the benefit of others, except in
connection with the business and affairs of the Company. Executive shall not
disclose Proprietary Information to any person or use Proprietary Information in
any way except (a) as required or otherwise appropriate in the course of his
duties to the Company, (b) to assist the Company on Company matters, or (c) if
required by law or legal process.
(3)    All memoranda, notes, lists, records, property and any other products or
documents (and all copies and excerpts thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by Executive or made
available to Executive concerning the business of the Company, shall at all
times be the property of the Company and shall be delivered to the Company (i)
at any time upon its request, or (ii) upon Executive’s separation from
employment with the Company.




--------------------------------------------------------------------------------

Robert A. Hurzeler    7    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



(b)    Intellectual Property.    
(1)    Executive agrees that all “Company Materials” (defined below) shall be
deemed “work made for hire” by the Company as the “author” and owner to the
extent permitted by United States copyright law. To the extent (if any) that
some or all of the Company Materials do not constitute “work made for hire,”
Executive hereby irrevocably assigns to the Company for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
right, title and interest in and to such Company Materials (including without
limitation any and all copyright rights, patent rights and trademark rights and
goodwill associated therewith). Executive also hereby irrevocably grants to the
Company for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, a royalty-free, world-wide, perpetual,
nonexclusive license to use any Prior Materials (defined below) in connection
with use by the Company of any Company Materials incorporating such Prior
Materials. The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Executive, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Executive’s employment or retention, by the Company.
“Materials” means all articles, reports, documents, memoranda, notes, other
works of authorship, data, databases, discoveries, designs, developments, ideas,
creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).
(2)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or subject to copyright, trademark or similar statutes, which either
(i) are related to the current or anticipated business or activities of the
Company (which includes any business operated by any fund managed by the Company
or any of its Affiliates during or prior to the period of Executive’s retention
by or employment with the Company); (ii) fall within Executive’s
responsibilities while retained by or employed with the Company; or (iii) are
otherwise developed by Executive through the use of the Company’s confidential
information, equipment, software, or other facilities or resources at time
during which Executive has been a consultant, or employee (temporary or
otherwise) of the Company. “Prior Materials” means any Materials in which
Executive has any ownership or license (with the right to grant sublicenses)
rights or interest that came into existence prior to its retention by or
employment with the Company that Executive incorporates during the period of
such employment or retention in any manner into any Company Materials.
(3)    Executive further agrees that Executive will execute and deliver to the
Company any and all further documents or instruments and do any and all further
acts which the Company reasonably requests in order to perfect, confirm, defend,
police and enforce the




--------------------------------------------------------------------------------

Robert A. Hurzeler    8    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



Company’s intellectual property rights, and hereby grants to the officers of the
Company an irrevocable power of attorney, coupled with interest, to such end.
(c)    Non-Competition.
(1)    Executive shall not, directly or indirectly, during his employment with
the Company, provide consultative services to, own, manage, operate, join,
control, be employed by, participate in, or be connected in a business venture
with, any business, individual, partner, firm, corporation, or other entity that
directly or indirectly competes with (i) the Company or (ii) any direct or
indirect parent of Springleaf, other than Fortress Investment Group LLC or any
indirect parent of Springleaf that is a private investment fund, alternative
asset company or related managed account managed by Fortress Investment Group
LLC.
(2)    Executive agrees not to and shall not, directly or indirectly, for
thirty-six (36) months following the date of termination of employment if
Executive is terminated for Cause or voluntarily terminates employment with the
Company, or for twelve (12) months following the date of termination if the
termination of employment is made by the Company for any reason other than
Cause, provide consultative services to, own, manage, operate, join, control, be
employed by, participate in, or be connected with, any business, individual,
partner, firm, corporation, or other entity that directly or indirectly competes
with the Company in the business of direct consumer non-real estate finance and
credit insurance anywhere in the United States. This provision shall apply, if
applicable, notwithstanding any provision of a Company policy to the contrary.
(3)    Notwithstanding the foregoing, the following shall not be deemed a
violation of this Agreement: the “beneficial ownership” by Executive, either
individually or as a member of a “group” (as such terms are used in Rule 13d of
the general rules and regulations under the Securities Exchange Act of 1934) of
stock, but not more than five percent (5%) of the voting stock, of any public
company.
(d)    Non-Solicitation.
(1)    Executive shall not, directly or indirectly, during his employment with
the Company and for thirty-six (36) months following the effective date of his
termination, if the termination is for Cause or Executive voluntarily terminates
employment with the Company, or for twenty-four (24) months, if the termination
of employment is made by the Company for any reason other than Cause, either (x)
solicit or encourage to leave the employment of the Company or its Affiliates,
any employee, consultant, independent contractor or other service provider
thereof (or knowingly assist any other person in so soliciting, encouraging,
enticing or inducing), or hire any person who has left the employment of, or has
ceased providing services to, the Company or its Affiliates during the
immediately preceding one-year period without the prior




--------------------------------------------------------------------------------

Robert A. Hurzeler    9    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



written consent of the Company or (y) disrupt, damage, impair or interfere with
business of the Company by raiding Company employees.
(2)    Executive shall not, directly or indirectly, during his employment with
the Company and for thirty-six (36) months following the effective date of his
termination, if the termination is for Cause or Executive voluntarily terminates
employment with the Company, or for twenty-four (24) months, if the termination
of employment is made by the Company for any reason other than Cause, whether
for his own account or for the account of any other person, firm, corporation or
other business organization, directly, or indirectly by assisting others, (x)
solicit or attempt to solicit any business from any of the clients or customers,
or prospective clients or customers, with whom Executive had material contact
during the last two (2) years of his employment with the Company, for the
purpose of providing services or products that are competitive with those
provided by the Company, or (y) intentionally interfere with the relationship of
the Company or any of its Affiliates, or endeavor to entice away from the
Company or any Affiliates, any clients or customers of the Company or any of its
Affiliates. As used in the previous sentence, “material contact” means dealt
with, supervised or coordinated dealings with, did work related to, obtained
confidential information concerning, or had resultant earnings on.
(e)    Mutual Non-Disparagement.
(1)    During Executive’s employment with the Company and at all times
thereafter, Executive shall not, except to the extent required by law or legal
process, make, or cause to be made, any statement or communicate any information
(whether oral or written) that disparages or reflects negatively on the Company
or its direct and indirect parents, subsidiaries and Affiliates, or any of their
respective officers, directors, partners, shareholders, attorneys, employees and
agents.
(2)    At all times following termination of Executive’s employment with the
Company, the Company shall not make, and shall use good faith efforts to not
permit its executive officers or directors to make, any statement or communicate
any information (whether oral or written) that disparages or reflects negatively
on Executive, except to the extent required by law, legal process or applicable
securities considerations.
(f)    Enforcement. If Executive commits a breach of, or is about to commit a
breach of, any of the provisions in this Section 7, the Company shall have the
right to have such provisions specifically enforced by any court having equity
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy




--------------------------------------------------------------------------------

Robert A. Hurzeler    10    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



to the Company. In addition, the Company may take all such other actions and
remedies available to it under law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.
(g)    Acknowledgment. The Company and Executive acknowledge that (i) the type
and periods of restrictions imposed by this Agreement are fair and reasonable
and are reasonably required in order to protect and maintain the proprietary
interests of the Company and its legitimate business interests and the goodwill
associated with its business; (ii) the time, scope, geographic area and other
provisions of this Agreement have been specifically negotiated by sophisticated
commercial parties, represented by legal counsel; and (iii) because of the
nature of the business engaged in by the Company and the fact that investors can
be and are serviced and investments can be and are made by the Company wherever
they are located, Executive acknowledges and agrees that the geographic
limitation is reasonable. If any provision of this Section 7, or any part
thereof, is held to be unenforceable by reason of it extending for too great a
period of time or over too great a geographic area or by reason of it being too
extensive in any other respect, the parties agree (x) such covenant shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographic areas as to which it may be
enforceable and/or over the maximum extent in all other respects as to which it
may be enforceable, all as determined by the court making such determination and
(y) in its reduced form, such covenant shall then be enforceable, but such
reduced form of covenant shall only apply with respect to the operation of such
covenant in the particular jurisdiction in or for which such adjudication is
made. Each of the covenants and agreements in this Agreement are distinct and
severable.
8.     ASSIGNMENT. This Agreement, and all of the terms and conditions hereof,
shall bind the Company and their successors and assigns. No transfer or
assignment of this Agreement shall release the Company from any obligation to
Executive hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, Affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder (in which case the
assignee shall become the “Employer” hereunder).
9.     SECTION 409A. The intent of the parties is that payments and benefits
under this Agreement either be exempt from or comply with Section 409A of the
Code, to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained




--------------------------------------------------------------------------------

Robert A. Hurzeler    11    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



herein to the contrary, to the extent any payments or benefits payable under
this Agreement on account of Executive’s termination of employment constitute a
deferral of compensation subject to Section 409A of the Code, Executive shall
not be considered to have terminated employment until Executive has incurred a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) (which shall be interpreted by (i) using “49 percent” in lieu of “20
percent” for purposes § 1.409A-1(h)(1)(ii), and (ii) using “50 percent in lieu
of “80 percent” for purposes of §1.409A-1(h)(3)). Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent any payments or benefits payable under this Agreement on account of
Executive’s termination of employment constitute a deferral of compensation
subject to Section 409A of the Code and Executive is a “specified employee”
within the meaning of Section 409A of the Code at the time of his separation
from service, any amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following an Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s date
of death). To the extent required to avoid an accelerated or additional tax
under Section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in kind benefits provided to Executive) during
one year may not affect amounts reimbursable or provided in any subsequent year
and the right to reimbursement of in-kind benefits provided under this Agreement
shall not be subject to liquidation or exchange for another benefit. The Company
makes no representation that any or all of the payments described in this
Agreement will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to any such
payment made in accordance with the provisions of this Agreement.




--------------------------------------------------------------------------------

Robert A. Hurzeler    12    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



10.    GENERAL.
(a)    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one (1) business day following personal
delivery (including personal delivery by telecopy or telex), or the third (3rd)
business day after mailing by first class mail to the recipient at the address
indicated below:
To the Company or the Employer:
Springleaf Holdings, Inc.
601 NW 2nd St.
Evansville, IN 47708
Attn: John Anderson, General Counsel


with a copy which shall not constitute notice to:
Springleaf Holdings, Inc.,
601 NW 2nd St.
Evansville, IN 47708
Attn: Jay Levine, CEO
To Executive:
At the address shown in the Company’s personnel records
or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
(b)    Severability. Any provision of this Agreement which is deemed by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
(c)    Entire Agreement. This document, together with the schedules hereto and
all restrictive covenants in any and all agreements between Executive and the
Company or to which Executive is a party constitute the final, complete, and
exclusive embodiment of the entire




--------------------------------------------------------------------------------

Robert A. Hurzeler    13    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



agreement and understanding between the parties related to the subject matter
hereof and to the compensatory arrangements between the Company and Executive,
except as otherwise explicitly set forth in this Agreement, and supersedes and
preempts any prior or contemporaneous understandings, agreements, term sheets,
prior drafts or representations by or between the parties, written or oral,
other than the Existing Employment Agreement (but only to the extent related to
the term of this Agreement) .
(d)    Counterparts. This Agreement may be executed on separate counterparts,
any one (1) of which need not contain signatures of more than one (1) party, but
all of which taken together will constitute one and the same agreement.
(e)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.
(f)    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the laws of the State of
Indiana without giving effect to principles of conflicts of law of such state.
(g)    Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.
(h)    Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
(i)    Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.




--------------------------------------------------------------------------------

Robert A. Hurzeler    14    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



(j)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
(k)    Arbitration. Executive acknowledges that the company has in place the
Springleaf Finance Employment Dispute Resolution Plan (“EDR Plan”) that applies
to all employment disputes. Except as necessary for the Company and its
subsidiaries, Affiliates, successors or assigns or Executive to specifically
enforce or enjoin a breach of this Agreement, the parties agree that any and all
disputes that may arise in connection with, arising out of or relating to this
Agreement, or any dispute that relates in any way, in whole or in part, to
Executive’s services on behalf of the Company or any subsidiary, the termination
of such services or any other dispute by and between the parties or their
subsidiaries, Affiliates, successors or assigns, shall be subject to the EDR
Plan, as amended from time to time, including binding arbitration of any of the
foregoing claims or disputes related to executive’s employment with the Company
or this Agreement. Executive further agrees that the appropriate venue for any
proceeding under the EDR Plan shall be in Evansville, Indiana. The arbitration
obligation under this provision extends to any and all claims that may arise by
and between the parties or their subsidiaries, Affiliates, successors or
assigns, and expressly extends to, without limitation, claims or causes of
action relating to compensation, including incentive-based compensation payable
hereunder or otherwise and any equity-based compensation, for wrongful
termination, impairment of ability to compete in the open labor market, breach
of an express or implied contract, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and claims under the United States Constitution, and applicable state and
federal fair employment laws, federal and state equal employment opportunity
laws, and federal and state labor statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, as amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law; provided, however, that nothing
herein shall require arbitration of any claim or charge which, by law, cannot be
the subject of a compulsory arbitration agreement. Notwithstanding the
foregoing, the Company or Executive shall not be precluded from applying to a
proper court for injunctive relief by reason of the prior or subsequent
commencement of a proceeding under the EDR Plan, as amended, including without
limitation, with respect to any dispute relating to the Restrictive Covenants or
any confidentiality obligations.




--------------------------------------------------------------------------------

Robert A. Hurzeler    15    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------



11.    EXECUTIVE REPRESENTATION AND ACCEPTANCE. By signing this Agreement,
Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer, that Executive is not
restricted by any agreement or arrangement from entering into this Agreement and
performing Executive’s duties hereunder, and that Executive is not subject to
any prior confidentiality, non-solicit or non-compete agreement that would
inhibit, negatively impact or bar Executive from performing his duties under
this Agreement other than previously disclosed by Executive in connection with
the Existing Employment Agreement.
12.    OPERATION OF AGREEMENT. This Agreement shall be legally binding
immediately upon its execution by the parties, but it shall not become effective
until the Effective Date. In the event that (i) Executive is not employed by the
Company on the Effective Date, or (ii) Springleaf (or a subsidiary) has not
completed the purchase of 100% of the stock of OneMain Financial Holdings, Inc.
or a successor or replacement entity pursuant to the terms of a Stock Purchase
Agreement dated as of March 2, 2015, between Springleaf and Citifinancial Credit
Company on or before the Effective Date, none of the provisions of this
Agreement shall have any force or effect and this Agreement shall be null and
void in its entirety.
13.    PRIOR AGREEMENTS TERMINATION. At the beginning of the Term of this
Agreement on January 1, 2016, all prior agreements executed between Executive
and the Company regarding Executive’s employment with the Company (including the
Existing Employment Agreement) shall terminate and no longer be of force or
effect between the parties, except for any award agreement executed pursuant to
the Springleaf Holdings, Inc. 2013 Omnibus Incentive Plan (including as outlined
in Schedule 2 to the Existing Employment Agreement). In the event that Executive
has been terminated by the Company for Cause prior to the effective date of this
Agreement, this Agreement shall be considered void, and shall not become
effective.


[Signature Page Follows]






--------------------------------------------------------------------------------

Robert A. Hurzeler    16    Employment Agreement (Effective 1/1/16)



--------------------------------------------------------------------------------





IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
SPRINGLEAF HOLDINGS, INC.
By:             
    Name:    
    Title:    
SPRINGLEAF GENERAL SERVICES CORPORATION
By:             
    Name:    
    Title:    
EXECUTIVE
            
Robert A. Hurzeler






--------------------------------------------------------------------------------

Robert A. Hurzeler    17    Employment Agreement (Effective 1/1/16)

